Citation Nr: 1047776	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-34 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of service connection for residuals of a right hip injury.  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1983 to April 
1987 and from March 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts. 

The Veteran testified before the undersigned at a hearing in 
November 2010.  A transcript of the hearing is of record.

The underlying issue of service connection for residuals of a 
right hip injury being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the Department 
of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  By a June 2005 rating decision, the RO denied a petition to 
reopen a claim of service connection for residuals of a right hip 
injury; the Veteran did not appeal.

2.  The evidence received related to the Veteran's claim includes 
pertinent service treatment records in existence but unavailable 
for consideration in June 2005.


CONCLUSION OF LAW

Since the June 2005 rating decision, official service department 
records have been received that are relevant to the Veteran's 
claim of service connection for residuals of a right hip injury; 
hence, reconsideration is warranted.  38 U.S.C.A. §§ 1110, 5108 
(West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.304, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that since the application to reopen the claim of 
entitlement to service connection for residuals of a right hip 
injury is being reopened, the Board need not discuss the VCAA 
because, as a matter of law, any defects in VCAA notice and 
development is harmless error because, to this extent, the claim 
is being granted.

II.  The Merits of the Claim

The Veteran was denied initially service connection in August 
1991 because the evidence did not show any residuals of a right 
hip injury.  A petition to reopen was denied in June 2005 because 
the evidence did not show a functional residual disability and 
that the Veteran had an in-service right hip injury.  The Veteran 
did not appeal that decision.  He applied to have his claims 
reopened in correspondence received in December 2006.

Law

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless an appeal is initiated within 
one year of the notice of decision, or within 60 days of the 
issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement 
to service connection has been previously denied and that 
decision became final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra.  Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Prior to the Veteran's petition to reopen, VA revised 38 C.F.R. § 
3.156(c) which addresses service department records.  See Fed. 
Reg. 52,455-52, 457 (Sept. 6, 2006) (as codified at 38 C.F.R. § 
3.156(c) (2010)).  38 C.F.R. § 3.156(c) was revised to clarify 
VA's current practice.  When VA receives service department 
records that were unavailable at the time of the prior decision, 
VA may reconsider the prior decision, and the effective date 
assigned will relate back to the date of the original claim, or 
the date entitlement arose, whichever is later.  The pertinent 
revisions include removal of the "new and material" requirement 
in 38 C.F.R. § 3.156(c).

Effective on or after October 6, 2006, 38 C.F.R. § 3.156(c)(1) 
provides that notwithstanding any other section in this part, at 
any time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of this 
section.  Further, an award based all or in part on the records 
identified by paragraph (c)(1) of this section is effective on 
the date entitlement arose or the date VA received the previously 
decided claim, whichever is later, or such other date as may be 
authorized by the provisions of this part applicable to the 
previously decided claim.  38 C.F.R. § 3.156(c)(3) (2010).

Analysis

The relevant evidence of record at the time of the June 2005 
rating decision consisted of some of the Veteran's service 
treatment records (STRs), VA treatment records dated from 
February 2005 to March 2005, and a VA examination dated in June 
1991.  The Veteran's STRs show that he complained of right hip 
pain in April 1991; the records indicate that it was opined to be 
secondary to a November 1990 motor vehicle accident.  However, 
the Veteran's STRs show that he reported that he injured his 
right hip when he was pushed into the corner of a table.  The 
June 1991 VA examination shows that the Veteran was diagnosed 
with a right hip injury without any significant residuals.  The 
Veteran reported that he injured his right hip by running around 
a building and bumping his right hip into a protruding metal 
frame.  His VA treatment records indicate that the Veteran 
complained of right hip pain.  A February 2005 VA treatment 
record shows that the Veteran reported injuring his right hip 
when he bumped up against a wooden plank while running.

The relevant evidence received since the June 2005 denial 
consists of additional STRs, including the report of a medical 
board in April 1991, VA treatment records dated from September 
2008 to October 2008, and the Veteran's contentions, including 
his testimony at the November 2010 hearing.  The Veteran's STRs 
show that he was diagnosed with chronic myositis of the right 
hip, opined to be secondary to the November 1990 motor vehicle 
accident.  In a July 2008 statement the Veteran also indicates 
that he injured his right hip while in jump school when a cable 
broke during his descent from a tower 250 feet high in the air 
and he fell and landed on his right hip.  Additionally, the 
October 2008 treatment records show that he reported right hip 
pain as a result of the fall.  

Since relevant service treatment records that were in existence 
but unavailable at the time of the prior final rating decision 
have been obtained and added to the record, the provisions of 38 
C.F.R. § 3.156(c) are for application.  Because the newly 
received official service department records are relevant to the 
Veteran's claim, reconsideration of the claim for service 
connection for residuals of a right hip injury is warranted. 


ORDER

The claim of entitlement to service connection for residuals of a 
right hip injury is reopened; to this limited extent, the appeal 
of this issue is granted.


REMAND

Regrettably, further development is necessary to adjudicate the 
now reopened claim of service connection for residuals of a right 
hip injury.  The Veteran was scheduled for a VA examination in 
April 2007; however, the Veteran moved and the letter informing 
him of the examination was returned to the RO.  Thus, the Veteran 
did not report for his examination.  Therefore, the Board finds 
that a remand is necessary to determine if the Veteran has 
residuals of a right hip injury related to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
C.F.R. § 3.159(c)(4)(i).  

With regards to an examination, the Board observes that the 
Veteran's contemporaneous service treatment records indicate that 
chronic myositis of the right hip was due to a motor vehicle 
accident in November 1990, and therefore, pre-existed his second 
period of military service.  A VA treatment record dated in 
February 2005 indicates that the Veteran's hip pain might be 
related to his low back pain.  The Veteran has denied that he 
injured his right hip in the motor vehicle accident, although he 
reported injuring his back.  The Veteran has contended that he 
injured his right hip by falling during jump school, being pushed 
into the corner of a table, and banging his hip against a wooden 
plank or metal frame.  Therefore, on remand, the examiner should 
address all possible etiologies of any currently diagnosed right 
hip disorder since the Veteran's contentions and medical records 
appear to indicate several right hip injuries.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
with a medical professional with appropriate 
expertise to determine if the Veteran has 
residuals of a right hip injury that are 
related to his military service.  (Advise the 
Veteran that failure to appear for an 
examination as requested, without good cause, 
could adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2010).)  The 
examiner is requested to, among other things, 
obtain a detailed history of the Veteran's 
symptoms as observed by him and others since 
service, review the record, and offer an 
opinion as to whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of approximately 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent) that the Veteran has any 
residuals of a right hip injury that are 
related to his military service.  The 
examiner should address the Veteran's 
contentions that he injured his right hip by 
being pushed into a table; falling from a 250 
foot tower; and running into a wooden plank 
or metal frame. 

Additionally, the examiner should address 
whether the evidence indicates that the 
Veteran had a pre-existing injury; and, if 
so, whether any pre-existing injury was 
aggravated by the Veteran's military service.  
The examiner should also address whether any 
diagnosed right hip disorder is secondary to 
a back injury sustained in the November 1990 
motor vehicle accident.  

The claims folder and a copy of this decision 
must be reviewed by the examiner and the 
examiner should provide a complete rationale 
for any opinion given.  The examiner should 
specifically identify that they have reviewed 
the claims file and medical records.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

2.  The RO should then readjudicate the 
Veteran's claim for service connection for 
residuals of a right hip injury.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


